     Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 1 of 14



                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN

ARANDELL CORPORATION, et al.,

                   Plaintiffs,

v.                                           CASE NO.: 3:07-CV-00076 (BBC)

XCEL ENERGY, INC., et al.,

                   Defendants.


NEWPAGE WISCONSIN SYSTEM INC.,

                   Plaintiff,

v.                                           CASE NO.: 3:09-CV-00240 (BBC)

CMS ENERGY RESOURCE MANAGEMENT
COMPANY, et al.,

                   Defendants.


               PLAINTIFFS’ MOTION TO SET A TRIAL DATE


      The Arandell Action began in Wisconsin state court in December 2006, and the

NewPage Action began in Wisconsin state court in March 2009. Both actions were

removed to this Court and transferred to MDL 1566 in the District of Nevada (“MDL

Court”). After nearly 13 years of discovery, dozens of dispositive motions Defendants

filed seriatim over the course of a decade, Daubert motions, numerous class settle-

ments, several appeals to the Ninth Circuit and one to the United States Supreme

Court, the MDL Court determined that: “the matters should proceed to trial in the
         Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 2 of 14



transferor courts. Further delay is inappropriate.”1 The Judicial Panel on Multidis-

trict Litigation (“JPML”) agreed and remanded the Wisconsin Actions to this Court

for trial against the four remaining Defendant Groups (seven Defendant Groups set-

tled).

          The Wisconsin Plaintiffs respectfully file this Motion, pursuant to Federal Rule

of Civil Procedure 1, to set a trial date for the Wisconsin Actions, and a schedule for

resolution of the two, discrete pre-trial issues remaining so that, after waiting for

nearly 13 years, the Wisconsin Plaintiffs can finally present their case to the jury at

trial.

                                       BACKGROUND

A.        Industrial and Commercial Wisconsin Purchasers of Natural Gas
          Brought This Litigation to Pursue Substantial Damages Caused by De-
          fendants’ Collusive Manipulation of Natural Gas Prices Between 2000-
          2002.

          The Wisconsin Actions involve documented and admitted price manipulation

in the natural gas industry between 2000-2002. Until the 1970s, the natural gas in-

dustry was highly-regulated, and federal and state agencies set prices for natural gas.

In 1978, Congress began a series of steps to de-regulate the industry. By the 1990s,

industrial and commercial purchasers, who wanted to buy natural gas to run their

machines or heat their buildings, could buy gas at rates purportedly determined by

market forces. In a consolidated appeal that included these Wisconsin Actions, the




1MDL Dkt. No. 3105, at 3 (accompanying this Motion as Exhibit 7) (see also List of Exhibits at infra
p. 14).

                                                 2
         Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 3 of 14



United States Supreme Court described the problems in the newly-emerging natural

gas markets that led to this litigation:

                 The free-market system for setting … rates turned out to
                 be less than perfect….[M]any of the customers who bought
                 directly from the pipelines found that they had to rely on
                 privately published price indices to determine appropriate
                 prices for their natural-gas contracts. These indices listed
                 the prices at which natural gas was being sold in different
                 (presumably competitive) markets across the country. The
                 information on which these indices were based was volun-
                 tarily reported by natural-gas traders.

                 In 2003, FERC found that the indices were inaccurate, in
                 part because much of the information that natural-gas
                 traders reported had been false. FERC found that false re-
                 porting had involved inflating the volume of trades, omit-
                 ting trades, and adjusting the price of trades. That is,
                 sometimes those who reported information simply fabri-
                 cated it. Other times, the information reported reflected
                 “wash trades,” i.e., prearranged pair[s] of trades of the
                 same good between the same parties, involving no eco-
                 nomic risk and no net change in beneficial ownership.
                 FERC concluded that these efforts to manipulate price in-
                 dices compiled by trade publications had helped raise to ex-
                 traordinary levels the prices of… direct sales to ultimate
                 consumers.

Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591, 1597–98 (2015) (internal quotations omit-

ted).2

          As a result of the natural gas companies’ manipulation of prices, Congress held

hearings and passed the Energy Policy Act of 2005 to give FERC additional powers

to combat price manipulation. Id. at 1598. The Defendants in these actions, natural

gas companies responsible for the price manipulation, paid more than $340 million

in fines to the FERC, CFTC, DOJ and SEC, and several traders served lengthy prison


2   The Supreme Court’s opinion accompanies this Motion as Exhibit 3.

                                                  3
      Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 4 of 14



sentences.3 However, consumers of natural gas, like the industrial and commercial

plaintiffs involved in this litigation, did not receive any compensation for the exorbi-

tantly high prices they paid for natural gas as a result of Defendants’ manipulation.

To seek recovery under Wisconsin’s antitrust laws for the substantial injuries they

suffered due to Defendants’ price-fixing, the Wisconsin Plaintiffs brought these ac-

tions.

         The Plaintiffs in these actions (Arandell Corporation, Briggs & Stratton Cor-

poration, Carthage College, ATI Ladish LLC, Merrick’s, Inc., Verso Minnesota Wis-

consin LLC and Sargento Foods, Inc.) are all well-known and established Wisconsin

business and commercial entities.4 They seek to represent a class of industrial and

commercial purchasers of natural gas for consumption in Wisconsin between January

1, 2000, and October 31, 2002 (the “Manipulation Period”). Seven of the original 11

Defendant Groups settled, and only four Defendant Groups remain (CMS, Dynegy,

Williams and Xcel5) to face trial.

         On behalf of the putative class, the consolidated6 Wisconsin Actions bring two

claims for violations of Wisconsin’s antitrust laws. Count I7 alleges violation of Wis.

Stat. § 133.14 (the “full consideration claim”), seeking recovery of the almost $2 billion

that class members paid to Defendants under contracts or agreements connected with




3 A list of the fines paid by the Defendants here, and the guilty pleas, fines and prison sentences served
by the Defendants’ officers, managers and traders, is attached to this Motion as Exhibit 2.
4 The nature of the Plaintiffs’ businesses and operations is described in the accompanying Exhibit 1.
5 See Exhibit 1 for a list of all the remaining Defendants in each Defendant Group.
6 On, June 4, 2010, the MDL Court consolidated the Arandell and NewPage actions for all purposes,

including trial. A copy of the consolidation Order accompanies this Motion as Exhibit 6.
7 The operative Arandell and NewPage Complaints accompany this Motion as Exhibits 4 and 5.


                                                    4
         Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 5 of 14



Defendants’ price-fixing.8 Count II alleges violation of Wis. Stat. § 133.18 (the “treble

damages claim”), and seeks recovery of treble the overcharge caused by Defendants’

manipulation. Plaintiffs’ experts (whose opinions have survived Defendants’ Daubert

challenges) have documented the substantial damages suffered by class members due

to Defendants’ price manipulation. (MDL Dkt. No. 2824-4.)

B.        The Wisconsin Plaintiffs Have Reached, and the MDL Court Has Ap-
          proved, Substantial Class Settlements with Several Defendant
          Groups.

          Numerous class settlements have been reached and approved in the MDL

cases during the past decade, including several class settlements in the Wisconsin

Actions. In 2017, the MDL Court granted final approval to a $20.5 million Wisconsin

class settlement with four Defendant Groups (AEP, Coral, Duke, Oneok), finding that

all the criteria under Federal Rules of Civil Procedure 23(a) and (b)(3) have been sat-

isfied. (See, e.g., MDL Dkt. Nos. 2902-05.) As a result of the 2017 settlements, millions

of dollars in relief was distributed to the Wisconsin settlement class, including sub-

stantial (publicly disclosed) distributions to the State of Wisconsin, Milwaukee Public

Schools, and Madison Metropolitan School District.

          On August 5, 2019, the MDL Court granted final approval to subsequent Wis-

consin class settlements with two Defendant Groups (El Paso and CenterPoint), in

the amount of $29.25 million. (MDL Dkt. Nos. 3152-3155.) Class members will receive

additional millions of dollars in relief from this second round of settlements. Litiga-

tion against four Defendant Groups (CMS, Dynegy, Williams and Xcel) continues.



8   See U.S. Energy Information Agency, Independent Statistics & Analysis (last updated June 28, 2019).

                                                    5
      Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 6 of 14



C.     The Wisconsin Actions Have Completed Nearly 13 Years of Exhaustive
       Pre-Trial Proceedings, and the MDL Court Recommended (and the
       JPML Ordered) Remand to This Court for Trial Against the Non-Set-
       tling Defendants.

       In nearly 13 years of pre-trial proceedings, the parties have taken more than

160 depositions, produced millions of pages of documents and more than 250,000 au-

dio files, and exchanged thousands of pages of written discovery responses, before

discovery closed in February 2016. (MDL Dkt. No. 3049, at 4-5.) Between 2007 and

2017, Defendants filed 36 separate seriatim dispositive motions in the Wisconsin Ac-

tions alone (not counting the dispositive motions that Defendants filed in other MDL

actions on a “trial balloon” basis), before the final deadline for dispositive motions

expired in January 2017. (Id.) Without exception, each dispositive motion on the mer-

its was either denied by the MDL Court or reversed on appeal.9 In January 2017, the

MDL Court decided all Daubert motions (holding that the opinions of all four of the

Wisconsin Plaintiffs’ experts meet the exacting requirements of Daubert). (MDL Dkt.

No. 2832.)

       With discovery complete, Daubert and dispositive motions decided, and with

all applicable10 appeals resolved, the MDL Court concluded in January 2019 that:




9 During pre-trial litigation, rulings of the MDL Court were appealed to the Ninth Circuit Court of
Appeals six times, and once to the United States Supreme Court. All appeals were resolved in favor of
the Plaintiffs.
10 One appeal is still technically pending in the Ninth Circuit, but it exclusively involves a Defendant

with whom the Wisconsin Plaintiffs have settled (CenterPoint). That appeal will soon be concluded,
and involves a settled Defendant who is not subject to the JPML’s remand Order and will not be in-
volved in trial proceedings in this Court.

                                                   6
        Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 7 of 14



“the matters should proceed to trial in the transferor courts. Further delay is inap-

propriate.” (MDL Dkt. No. 3105, at 3.11) The JPML agreed, and, in May 2019, it re-

manded the Wisconsin Actions to this Court for trial against the non-settling Defend-

ants Groups. (JPML Dkt. No. 314, at 1-2.12)

                                          ARGUMENT

I.        With Pre-Trial Matters Concluded, the Wisconsin Actions Need to be
          Tried.

          While the MDL Court left two discrete issues to be decided by this Court (dis-

cussed below), these actions are in all other respects ready for trial. The Defendants

have done their best to delay matters, spacing out their 36 seriatim dispositive mo-

tions over the course of a decade to disrupt the completion of pre-trial discovery, and

no doubt Defendants will present new reasons why these cases should not be tried

now. But there is no good cause for further delay, and the Court should set a trial

date. After waiting nearly 13 years for their day in court, the Wisconsin Plaintiffs

should not be forced to suffer the additional prejudice of further delay and should

finally be allowed to present their case to the jury.

          The Wisconsin Plaintiffs respectfully move the Court to set a Scheduling Con-

ference to establish a date for a two-week jury trial of the Wisconsin Actions. See Fed.

R. Civ. P. 1 (providing that the Federal Rules should be construed, administered and

employed “to secure the just, speedy, and inexpensive determination of every action”);




11   The MDL Court’s Suggestion of Remand Order accompanies this Motion as Exhibit 7.
12   The JPML’s Remand Order accompanies this Motion as Exhibit 8.

                                                 7
      Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 8 of 14



see also Wis. Stat. § 133.18(5) (providing that all civil actions, motions and proceed-

ings under Wisconsin’s antitrust laws “shall be expedited in every way and shall be

heard at the earliest practicable date.”).

II.    This Court Should Set a Schedule to Resolve the Two Discrete Re-
       maining Issues Before Trial.

        There are two discrete issues to be addressed by this Court prior to trial.

        1.      Resolving the ministerial NYMEX issue.

        The first issue is ministerial (involving conforming the record to the controlling

opinions of the Ninth Circuit), but requires some background explanation. In 2003,

financial instrument traders who purchased natural gas futures contracts on the New

York Mercantile Exchange (“NYMEX”) brought a class action suit in the Southern

District of New York, alleging that a group of defendants (some were MDL Defend-

ants, some were not) manipulated futures prices on the NYMEX in violation of the

Commodity Exchange Act (the “NYMEX Litigation”).13 The class members in the NY-

MEX Litigation were all financial instrument traders who purchased futures con-

tracts for speculation purposes, as opposed to the class members here, who are com-

mercial and industrial entities that purchased physical natural gas for consumption.

Because the NYMEX Litigation involved (in the MDL Defendants’ words) “wholly

different plaintiffs, different factual allegations and different legal claims” from the

claims in the MDL cases, the JPML decided not to consolidate the NYMEX Litigation

with the MDL cases, and the NYMEX Litigation proceeded entirely independently of



 See Cornerstone Propane Partners, L.P., et al. v. Reliant Energy Services, Inc., et al., Case No. 1:03-
13

CV-06186-VM (S.D.N.Y.).

                                                   8
     Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 9 of 14



the MDL. (MDL Dkt. No. 2640-6, at 2-3.)

      The NYMEX Litigation was resolved by class settlements in 2006 and 2007.

(MDL Dkt. Nos. 2509-4, at 3; 2509-5, at 3.) The NYMEX defendants (including the

MDL Defendants) told the NYMEX court that there were “no competing actions”

(such as the MDL cases) that would be impacted by the class settlements and accom-

panying releases, and this representation was incorporated into the NYMEX court’s

final orders. (Id.) Ten years later, however, the MDL Defendants argued that the

class settlement releases in the NYMEX Litigation somehow barred the claims of one

of the plaintiffs (Farmland) in the individual Farmland action pending in the MDL.

      The MDL Court agreed with the MDL Defendants, and dismissed the claims

in the Farmland action based on the futures class release in the NYMEX Litigation.

Emboldened by this result, the MDL Defendants brought a copy-cat motion against

another of the individual plaintiffs (Sinclair), and the MDL Court dismissed the

claims in the two Sinclair actions based on the NYMEX class release. The MDL De-

fendants then brought identical motions against four of the seven Wisconsin Plain-

tiffs, and the MDL Court dismissed the claims of these Wisconsin Plaintiffs against

all but one of the MDL Defendants, based on the NYMEX class release.

      The Farmland and Sinclair plaintiffs promptly appealed the final judgments

dismissing their claims (the Wisconsin NYMEX decisions were interlocutory). In both

appeals, separate panels of the Ninth Circuit reversed the MDL Court, holding une-




                                          9
     Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 10 of 14



quivocally that the class releases of the Commodity Exchange Act claims in the NY-

MEX Litigation as a matter of law have no application to the physical gas antitrust

claims in the MDL cases.14

       On the basis of the clear and controlling decisions of the Ninth Circuit in the

Farmland and Sinclair appeals, the Wisconsin Plaintiffs moved the MDL Court to

reconsider and vacate its Wisconsin NYMEX decisions. Although the MDL Court

acknowledged that it had been reversed twice on NYMEX, it concluded in its remand

Order that this Court should address the NYMEX decisions in the Wisconsin Actions,

in conformance with the controlling decisions of the Ninth Circuit in Farmland and

Sinclair. (MDL Dkt. No. 3105, at 2-3.)

       This issue has been fully briefed multiple times and is simply a ministerial

matter of acknowledging that under the law of the case established in two Ninth Cir-

cuit opinions, the NYMEX release has no relevance to the Wisconsin Actions. This

Court can decide the matter in short order, without additional briefing.

       2.      Resolving the Wisconsin Plaintiffs’ fully-briefed class certifica-
               tion motion.

       The second discrete issue is class certification, which was fully briefed twice in

the MDL Court (argued once) and briefed and argued once in the Ninth Circuit.

       In August 2018, the Court of Appeals remanded with instructions that class

certification (which at the time involved four separate classes in separate cases in



14The Wisconsin Plaintiffs’ latest briefing on this issue, which walks through the facts and the Ninth
Circuit NYMEX rulings in detail, accompanies this Motion as Exhibit 10. The Wisconsin NYMEX Or-
ders in question (excerpted from Orders addressing several other matters), and the two Ninth Circuit
rulings with which they conflict, accompany this Motion as Exhibits 11-15.

                                                 10
     Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 11 of 14



Wisconsin, Kansas, Missouri and Colorado) should be considered “with particular fo-

cus on the potential differences between each of the four actions.” (Order,15 at 4; see

also id. at 3 (noting that “These differences are particularly acute with respect to the

Wisconsin Arandell and NewPage actions.”).) The Court of Appeals instructed the

MDL Court to evaluate whether class certification in the Wisconsin Actions, which

present case-specific issues that are very different from the Kansas, Missouri and

Colorado class cases (not involved here), should be decided by this Court after re-

mand. (Id. at 5-6.) The MDL Court determined that this Court is best suited to decide

class certification and reserved the issue of certification for this Court after remand.

(See MDL Dkt. No. 3105, at 3 (finding, with respect to class certification, that “the

transferor courts are better positioned to apply the relevant states’ laws in these com-

plex matters.”).)

        Thus, this Court will need to decide class certification. However, certification

has been fully briefed multiple times, and the last round of briefing involved separate

briefs by the Wisconsin Plaintiffs that focused on the unique Wisconsin antitrust stat-

utes at issue.16 This Court is thus fully equipped to decide certification on briefing

already submitted, consistent with the Court of Appeals’ directive to conduct a Wis-

consin-specific certification analysis. To avoid unnecessary further delay, this Court

should decide class certification on the briefing already filed in the MDL.17


15 The Order accompanies this Motion as Exhibit 9.
16 The Wisconsin Plaintiffs are happy to provide courtesy copies of the last round of certification brief-
ing papers, which are omitted from this filing due to length.
17 After the Ninth Circuit’s ruling on class certification, Defendants submitted a 47-page “Proposed

Order” denying class certification, full of new (flawed) arguments, new (mischaracterized) authority,
and new (erroneous) reasoning, in addition to misstatements of fact, law, and a general disregard of
the Ninth Circuit’s directives. (MDL Dkt. No. 3054.) Defendants asked the MDL Court to sign and

                                                   11
       Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 12 of 14



III.    This Court Should Set a Trial Date and a Schedule for Deciding the
        Few Remaining Issues, Including Class Certification, on the Briefs Al-
        ready Submitted.

        After 13 long years of pre-trial litigation, 3,000 separate filings and a docket

sheet that is more than 400 pages long, the Wisconsin Actions should be teed up for

trial. The ministerial task of applying the controlling Ninth Circuit NYMEX decisions

in Farmland and Sinclair to the Wisconsin NYMEX Orders remains, but this issue

can be decided on briefing already submitted. Class certification also remains to be

decided, but it too can and should be resolved on briefing already submitted. The

Wisconsin Plaintiffs respectfully ask the Court to set a schedule for decisions on both

matters and ask the Court to calendar a Scheduling Conference to set a date now for

a two-week jury trial, to be held as soon as feasible.

        Pre-trial work is otherwise done, and, consistent with Federal Rule of Civil

Procedure 1, this Court should “secure the just, speedy, and inexpensive” determina-

tion of these Wisconsin Actions by setting a date for these cases to be tried. See also

Wis. Stat. § 133.18(5) (providing that all civil actions, motions and proceedings under

Wisconsin’s antitrust laws “shall be expedited in every way and shall be heard at the

earliest practicable date.” (emphasis added)).

        The Wisconsin Actions involve substantial antitrust claims based on docu-

mented and admitted price-fixing and seek redress for the many millions of dollars

in damages to Wisconsin businesses and commercial entities suffered as result of De-

fendants’ price manipulation. The Wisconsin Plaintiffs have already waited 13 years


enter their Proposed Order without further discussion. The MDL Court summarily rejected Defend-
ants’ Proposed Order. (MDL Dkt. No. 3105.)

                                              12
     Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 13 of 14



to present their case to the jury, and the significant prejudice of delay—including

witness unavailability and fading recollections—grows with each passing day. In a

case addressing the substantial harm caused by unlawful conduct occurring nearly

20 years ago, this Court should set a trial date so that these longstanding cases can

finally reach a resolution.

                                   CONCLUSION

      For the forgoing reasons and in the interest of justice, to achieve resolution and

finality to claims that have waited far too long for trial, the Wisconsin Plaintiffs re-

spectfully ask this Court to calendar a Scheduling Conference to set a schedule for

vacating the NYMEX rulings and deciding class certification on briefing already sub-

mitted, and to set dates for a two-week jury trial against the four remaining Defend-

ant Groups.

      Dated: September 12, 2019
                                      Respectfully Submitted,

                                      By: s/ Robert L. Gegios
                                         Robert L. Gegios
                                         Ryan M. Billings
                                         Melinda A. Bialzik
                                         KOHNER, MANN & KAILAS, S.C.
                                         Barnabas Business Center
                                         4650 N. Port Washington Road
                                         Milwaukee, WI 53212
                                         Telephone: (414) 962-5110
                                         Facsimile: (414) 962-8725

                                         Counsel for Plaintiffs Arandell Corp., et al.,
                                         and NewPage Wisconsin System Inc.




                                          13
      Case: 3:07-cv-00076-wmc Document #: 143 Filed: 09/12/19 Page 14 of 14



                               LIST OF EXHIBITS

1)     List of Remaining Parties
2)     Defendants’ Fines and Penalties
3)     U.S. Supreme Court Decision (Apr. 21, 2015)
4)     Arandell Third Amended Complaint (Nov. 3, 2009)
5)     NewPage Amended Complaint (July 7, 2010)
6)     MDL Court’s Arandell-NewPage Consolidation Order (June 4, 2010)
7)     MDL Court’s Suggestion of Remand (Jan. 14, 2019)
8)     JPML’s Remand Order (June 4, 2019)
9)     9th Circuit Opinion Reversing MDL Court’s Class Certification Order
       (Aug. 6, 2018)
10)    Wisconsin Plaintiffs’ Motion for NYMEX Reconsideration (Sept. 7, 2018)
11)    MDL Court’s 1st Wisconsin NYMEX Order (Mar. 30, 2017)
12)    MDL Court’s 2nd Wisconsin NYMEX Order (Aug. 22, 2017)
13)    MDL Court’s 3rd Wisconsin NYMEX Order (Nov. 20, 2017)
14)    9th Circuit Opinion Reversing MDL Court’s Farmland NYMEX Order
       (Mar. 27, 2018)
15)    9th Circuit Opinion Reversing MDL Court’s Sinclair NYMEX Order
       (Aug. 1, 2018)
16)    Timeline




                                        14
